DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is Final Office Action in response to amendment and remarks filed on 6/22/2022. Claims 1-7, 9, 11-18 has been examined and are pending.


Response to Amendment
The amendment filed on 6/22/2022 cancelled no claims. Claim 8, 10 was previously cancelled. No new claims are added. Claims 1-7, 9, 11-12, 14, 16-18 have been amended.  Therefore, claims 1-7, 9, and 11-18 are pending and addressed below.                

Applicant’s amendments and arguments filed on 6/22/2022 are sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner withdraws Alice 101 rejections on claims 1-7, 9, and 11-18 under 35U.S.C.101.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/25/2022, 6/13/2022 follows the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
				Response to Arguments
Applicant's arguments that the claim rejection under 35 U.S.C. 101 have been fully considered and they are persuasive.  The previously presented 101 rejections are withdrawn in this Office action.


Applicant's arguments with respect to the newly amended claims have been considered but are not persuasive, and are moot in view of the ground(s) of rejection necessitated by amendments.

Applicant' arguments addressed to the newly amended portion in claim 1, 9, 11 and corresponding dependent claims, are therefore moot, and hence not persuasive.  

Arguments directed to the amendments to the claims have been addressed in the rejection below.  It is noted that James reference are now cited to help clarify and support the examiner’s rejection.  The fact that Examiner now points to  James’s teachings to support the rejection moots Applicant's argument with respect to the claims. 

It is noted that the claims can be interpreted in different ways because of the broad disclosure of the claims.   As shown in the rejections above, every limitation in the claims was given its broadest reasonable interpretation in light of the specification. See MPEP § 2111.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   

Should the Applicant desire a narrow interpretation, a specific clear subject matter which is enabled to practice and is fully supported in the Specification is required.  In addition, in order to carry the patentable weight, the specific clear subject matter must be implemented by positively recited in the claim.

With respect to dependent claims Applicant argues that claims 2-7, and 12-18, dependent from independent claim 1, and 11 respectively, therefore allowable for at least the same reasons.  In response, Examiner respectfully disagrees and submits that these dependent claims neither allowable by virtue of their dependency from the respective base claims nor for their own individually recited features. Accordingly claims 1-7, 9, 11-18 are not allowable over the recited arts of record.

The applicant's arguments directed towards newly added amendments to the claims have been addressed in the Office Action below. This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the rejection to the Applicant’s claims.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9, 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Trest (US 2010/0036717), in view of Binion et al. (hereinafter, Binion, US 2015/0112800), further in view of James (US 2014/0081764).

As per claim 1, 9, Trest discloses, a vehicle control system, and a method, comprising: 
an outside display provided on the exterior of a vehicle and configured to display first content toward an outside of the vehicle (Fig. 1, [0045, The invention will now be described with reference to the preferred embodiment shown in FIG. 1, which is an elevational view of a system 10 for presenting dynamic advertising that is affixed to a car 5]); 
a vehicle environment acquirer configured to acquire an environment of the vehicle ([0070, For example, if car 5 were in a location in which it was known that a large population of French-speaking people reside or otherwise dwell, a text ad34 in storage device 30 that is in one language could, if necessary, be automatically processed by translator module 46 for conversion to French before being provided to video output device 12]); and a display controller configured to control display of the content on the outside display on the basis of the environment of the vehicle acquired by the vehicle environment acquirer ([0051, Programmable controller 16 regularly receives context data from one or more of user input device 18, identification device 20, location device 22 and server 26 through a network via communications link 24, as will be described. Programmable controller 16 may also receive additional advertisement items, updates of advertisement items, or configuration data in the same manner via communications link 24, and/or externally generated advertisement items, in addition to the context data. Programmable controller 16 may also dynamically generate text, images, video, audio, or other advertisement items. For example, directions and maps from a location of the advertising presentation device to the advertiser's nearest location and/or relevant event times could be presented, as will be described, 0068, For example, the information advertising a dinner special as shown on visual output device 12 in FIG. 1 is clearly time-sensitive, and would be presented only at or around dinner time, 0070, For example, if car 5 were in a location in which it was known that a large population of French-speaking people reside or otherwise dwell, a text ad34 in storage device 30 that is in one language could, if necessary, be automatically processed by translator module 46 for conversion to French before being provided to video output device 12]), 
a communicator configured to perform communication with a content providing server ([0141, Furthermore, when two or more systems 10 are in close proximity, they may communicate to co-ordinate advertising and/or transfer advertisement items, travel data, and other information amongst themselves, 0070, For example, if car 5 were in a location in which it was known that a large population of French-speaking people reside or otherwise dwell, a text ad34 in storage device 30 that is in one language could, if necessary, be automatically processed by translator module 46 for conversion to French before being provided to video output device 12, 0056 Communications link 24 enables provision of updates to stored audio/video advertisement items 32 or 34, and/or configuration data 36, stored in storage device 30. Communications link 24 may be a cellular link, a radio, a satellite link, a wireless network (linked to fixed or mobile stations or otherwise implemented by some other means), or Some other type of communications device]); 
a requester configured to transmit a content request for requesting the first content to the content providing server through the communicator ([0056, Communications link 24 enables provision of updates to stored audio/video advertisement items 32 or 34, and/or configuration data 36, stored in storage device 30. Communications link 24 may be a cellular link, a radio, a satellite link, a wireless network (linked to fixed or mobile stations or otherwise implemented by some other means), 0066, For example, the processor of controller 16 could instruct video effects unit 38 to overlay a movie trailer advertisement item in the form of a video image file 32 retrieved by controller 16 from storage device 30 with a retrieved text ad 34 of related movie times. In another example, directions generated using location information from location device 22 to a second location could be added to an image file 34 of a map. In yet another example, a text weather forecast obtained from server 26 based on location context data could be displayed over a pre-defined background in the form of an image file 32,  0070, For example, if car 5 were in a location in which it was known that a large population of French-speaking people reside or otherwise dwell, a text ad34 in storage device 30 that is in one language could, if necessary, be automatically processed by translator module 46 for conversion to French before being provided to video output device 12]); and 

an updater, wherein the display controller is configured to display the first content acquired from the content providing server on the outside display on the basis of corresponding information updated in response to the request of the requester and the environment of the vehicle acquired by the vehicle environment acquirer ([0066, In another example, directions generated using location information from location device 22 to a second location could be added to an image file 34 of a map, 0070, For example, if car 5 were in a location in which it was known that a large population of French-speaking people reside or otherwise dwell, a text ad34 in storage device 30 that is in one language could, if necessary, be automatically processed by translator module 46 for conversion to French before being provided to video output device 12]), 
the updater is configured to update the corresponding information when the first content is acquired from the content providing server, and the corresponding information is information for determining content to be displayed on the outside display and ([0066, In another example, directions generated using location information from location device 22 to a second location could be added to an image file 34 of a map. In yet another example, a text weather forecast obtained from server 26 based on location context data could be displayed over a pre-defined background in the form of an image file 32, 0142, System 10 will typically automatically update itself from a central server (such as server 26) using, for example, a cell phone data link…..System 10 addresses this concern by only updating its advertisement items infrequently from the central server (for example, every 2 days), while at other times obtaining advertisement items transferred from other systems 10 that are in close proximity using high-bandwidth WiFi or some other technology, thereby reducing the load on the server and reducing cellphone usage charges, 0091, Vehicle speed context data is determined in order to select or generate audio/video advertising of different lengths, so that if the vehicle is stopped in traffic, longer running audio/video advertising will be presented, and if the vehicle is moving rapidly, shorter-running audio/video advertising will be presented to give viewers the opportunity to see it in its entirety]), 

However, Trest does not explicitly disclose, 
information in which the first content is associated with a user of the vehicle or a driver of the vehicle,
Binion teaches (Abstract, determining, via the one or more processors and based on the stored vehicle data, a habit or preference of a driver of the vehicle, and causing an advertisement to be selected based on the determined habit or preference, 0055, For example, the advertisement may be played over internet radio, or emailed to the driver for viewing at a later time. As one specific example, an advertisement for "Restaurant A" may be selected based on data (e.g., data generated by GPS subsystem 48) suggesting that vehicle 12 has often parked at locations known to correspond to restaurants of the same type as Restaurant A. Other examples are discussed below in connection with FIG. 11. In an alternative embodiment, the insurer's computer system 16 itself includes an advertisement selection unit (not shown in FIG. 1) that selects an advertisement targeted to the driver of vehicle 12 based on the determined habit or preference (e.g., for selecting an advertisement for an insurance product or service). For example, an advertisement for a particular insurance service or product may be selected based on data (e.g., data generated by external sensors 30, 32, data generated by subsystems 40, 42, 44, and/or 46, and/or data received by vehicle 12 from external sources using V2X technology) suggesting that the driver of vehicle 12 is a particularly safe, or particularly unsafe, driver, 0122, As discussed above in connection with FIG. 1, in some embodiments, advertising is targeted to particular drivers based on the determined habits or preferences of those drivers. FIG. 11 is a flow diagram of an example method 480 of utilizing data indicative of location, route, and/or operation of a vehicle for targeted advertising purposes]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Trest’s method by including selecting an advertisement specifically targeted to the driver, as disclosed by Binion.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ behaviors/interaction to provide dynamic content and pricing in vehicles.

However, Trest and Binion do not explicitly disclose,                        
wherein the vehicle environment acquirer derives a degree of attention on the vehicle by a number of persons outside of the vehicle, and 
the display controller is configured to display second content on the outside display when the degree of attention on the vehicle by the number of persons outside of the vehicle is determined to exceed a predetermined degree-of-attention value representative of the number of persons being at or greater than a predetermined number of persons, after the first content is displayed on the outside display.
James teaches ([0007, FHVs can include dynamic display technology to display information which is time and/or location sensitive. It can be desirable to use the dynamic display technology to provide a variety of messages to a large number of people by displaying targeted or selected messages while the FHV is in use, 0040, In some embodiments, other sensors (e.g., photosensors, image sensors, audible sensors, thermal sensors, etc.) can send information to the vehicle data module 210 that indicate a presence, location, or quantity of other vehicles or persons near the FHV 1, 0055, Thus, message 'A' can be eligible for display if an appropriate combination of display parameters is satisfied. The display parameters 508 can include priorities associated with the messages 506, where a priority can be used to indicate to an operator of the FHV 102 an urgency or priority associated with a requested display change and/or it can be used to decide which message to display if more than one message is eligible for display. Some other examples of display parameters 508 include a duration of display (e.g., a total time a message should be displayed), a frequency of display (e.g., how often a message should be displayed), a probable number of viewers (e.g., predicted number of people who will see the message)]).

James further teaches providing display parameters to change display of message ([0022, This can refer to displaying a first message and subsequently displaying a different message. In addition, this can refer to displaying a message with dynamic content, such as a video or animation, 0059, Transition determination510 can use vehicle data 502 in combination with static data (e.g., maps, rules, regulations, laws, etc.) and/or dynamic data (e.g., sensor data related to surrounding vehicles or people) to determine if a message change is acceptable. For example, a message change may be acceptable where there is fewer than a threshold number of non-stationary vehicles within a buffer zone defined as a Zone having a radius extending from the display 104 to about 5 feet, about 10 feet, about 25 feet, about 50 feet, about 100 feet, or about 500 feet, wherein the radius is configured to reduce or eliminate a probability that other drivers allow themselves to be distracted by message changes and/or dynamic messages. The threshold number of non-stationary vehicles within the buffer Zone can be, for example and without limitation, 20 or fewer, 10 or fewer, 5 or fewer, 4 or fewer, 3 or fewer, 2 or fewer, 1 or fewer, or 0…., 0045, (e.g., a street with no other vehicles within sight of the FHV, or a street where a number of moving vehicles is less than a threshold number), stopping to drop off a customer, stopping to pick up a customer, off of a public right-of-way, out of sight of a public right-of-way, is located next to less than a threshold number of cars within a buffer zone, 0055, Thus, message 'A' can be eligible for display if an appropriate combination of display parameters is satisfied. The display parameters 508 can include priorities associated with the messages 506, where a priority can be used to indicate to an operator of the FHV 102 an urgency or priority associated with a requested display change and/or it can be used to decide which message to display if more than one message is eligible for display. Some other examples of display parameters 508 include a duration of display (e.g., a total time a message should be displayed), a frequency of display (e.g., how often a message should be displayed), a probable number of viewers (e.g., predicted number of people who will see the message), 0057, For example, based at least in part on the vehicle data 502, the display management system 200 can determine which messages 506 have display parameters that are satisfied. This subset of messages can then be used in transition determination 510. In some embodiments, determining which messages 506 have display parameters 508 that are satisfied can be performed during transition determination 510. For example, all message data 504 and vehicle data 502 can be used in transition determination 510 to select which message or messages 506 are eligible for display, 0060, As another example, a message change may be acceptable where the display 104 is located off of a public right-of-way or a threshold distance from a public right-of way. The threshold distance can be at least about 10 feet, at least about 25 feet, at least about 50 feet, at least about 100 feet, at least about 250 feet, or at least about 500 feet]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Trest’s and Binion’s method by including providing a variety of messages to a large number of people by displaying targeted or selected messages, as disclosed by James.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ behaviors/interaction to provide dynamic content and pricing in vehicles.


As per claim 3, 13, Trest further discloses, wherein the second content includes advertisement information ([0092, For example, a user could obtain more information about advertising being output, could obtain coupons pertaining to an advertiser (to
encourage the user to purchase the advertiser's product, for example), or obtain detailed driving directions and/or store hours to an advertiser's nearest location, 0093, Alternatively, advertising could present a survey as to which of two products viewers favor, and invite observers to call two different cell phone numbers to participate (to
entice observers to participate in the Survey, a reward Such as the possibility of winning a prize, or a discount on the advertiser's products, could be offered)]).


As per claim 4, Trest further discloses, however, Trest does not explicitly disclose, further comprising an automated driving controller configured to execute automated driving of the vehicle, wherein the automated driving controller is configured to control a speed of the vehicle in connection with the first display of the content by the display controller.
Binion teaches ([0023, In some embodiments, the braking subsystem 40, speed subsystem 42, steering subsystem 44, diagnostics subsystem 46, and/or a different subsystem not shown in FIG. 1 also generate(s) data indicating whether one or more automated driving systems are currently activated for vehicle 12. For example, the speed subsystem 42 may generate data indicating whether a conventional cruise control system is currently activated, and/or the braking subsystem 40 or steering subsystem 44 may generate data indicating whether assisted steering and/or assisted braking systems are currently activated. As other examples, a unit of onboard system 14 (e.g., diagnostics subsystem 46, or another unit not shown in FIG. 1) may generate data indicating whether vehicle 12 is in an automated transmission mode or a manual transmission mode, or whether the driving of vehicle 12 is currently subject to complete automated/machine control rather than manual (human) control,  0054, As another example, habit/preferences determination unit 86 may process any other data from vehicle 12, such as braking information from braking subsystem 40, velocity information speed subsystem 42, steering information from steering subsystem 44, automated versus human driving information from any of subsystems 40, 42, 44 and/or 46, and/or information obtained by vehicle 12 from external sources in order to determine other habits or preferences of the driver (e.g., habitual or preferred speeds relative to posted speed limits, tendency to drive in areas with dense concentrations of pedestrians and/or cyclists, or any other driving preferences or habits such as heavy use of the brake pedal, etc.), 0055, Once habit/preferences determination unit 86 determines a driver habit or preference, habit/preferences determination unit 86 may send data representing the habit or preference to another unit or entity, such as a computer system at a vendor or advertising agency, where an advertisement specifically targeted to the driver of vehicle 12 may be selected for delivery to the driver, 0057, FIG. 11 relates to the determination of driver habits or preferences and advertisement selection based on external sensor data and/or operational data of a vehicle, 0128, As yet another example, it may be known that drivers who have a particular driving style (e.g., heavy brake usage, frequently driving at a relatively high or low speed, etc.) tend to be more or less receptive to certain advertising styles. In this latter case, a single advertisement may be selected from a plurality of advertisements that are all directed to the same product or service]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Trest’s method by including selecting an advertisement specifically targeted to the driver, as disclosed by Binion.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ behaviors/interaction to provide dynamic content and pricing in vehicles.


As per claim 5, Trest further discloses, wherein the display controller is configured to control the display of the first content depending on a travel state of the vehicle ([0106, In order to provide advertisers with valuable information related to the travel of car 5 presenting their advertising and therefore exposure of the advertising, periodically
(for example, every 15 seconds), location information of the car 5 is obtained from location device 22. The location information thus obtained, along with the dates and times at which the information was gathered (obtained from date/time unit 42), the speed of car 5, a unique code identifying car 5.information related to the presentation of the audio/video advertising (as examples, the number of times each audio/video advertisement item is output, the location of car 5 and time of day and date when each audio/video advertisement item is presented, etc.)).



As per claim 6, Trest further discloses,
wherein the display controller is configured to control the display of the first content depending on a state of an occupant of the vehicle acquired by the vehicle environment acquirer ([0103, Person-based context data is used to select or generate advertising using identification device 20 to identify drivers and passengers of other vehicles, pedestrians, passers by, and other people. The audio/video advertising to present is then selected or generated based on the context data related to the identified person]).

As per claim 7, Trest further discloses,
wherein the vehicle environment acquirer is configured to monitor a line of sight of a person around the vehicle ([0103 Person-based context data is used to select or generate advertising using identification device 20 to identify drivers and passengers of other vehicles, pedestrians, passers by, and other people]), and 
the display controller is configured to change positions of objects included in the first content on the basis of the line-of-sight direction of the person around the vehicle acquired by the vehicle environment acquirer ([0105, As another example, an interesting video clip could be presented in a corner of video output device 12 along with the audio/video advertising. As another example, presentation of audio/video advertising can be interspersed with weather reports. Such extra content would be provided to attract observers and keep their attention, thereby increasing exposure of the audio/video advertising…., 0103 Person-based context data is used to select or generate advertising using identification device 20 to identify drivers and passengers of other vehicles, pedestrians, passers by, and other people. The audio/video advertising to present is then selected or generated based on the context data related to the identified person]).


As per claim 11, Trest discloses a vehicle management system comprising: 
a content controller configured to control content displayable on an outside display provided on an exterior of a vehicle and displaying the content toward an outside of the vehicle (Fig. 1, [0045, The invention will now be described with reference to the preferred embodiment shown in FIG. 1, which is an elevational view of a system 10 for presenting dynamic advertising that is affixed to a car 5]), 
an acquirer configured to acquire environment information of the vehicle from the vehicle ([0070, For example, if car 5 were in a location in which it was known that a large population of French-speaking people reside or otherwise dwell, a text ad34 in storage device 30 that is in one language could, if necessary, be automatically processed by translator module 46 for conversion to French before being provided to video output device 12]); and a display controller configured to control display of the content on the outside display on the basis of the environment of the vehicle acquired by the vehicle environment acquirer ([0051, Programmable controller 16 regularly receives context data from one or more of user input device 18, identification device 20, location device 22 and server 26 through a network via communications link 24, as will be described. Programmable controller 16 may also receive additional advertisement items, updates of advertisement items, or configuration data in the same manner via communications link 24, and/or externally generated advertisement items, in addition to the context data. Programmable controller 16 may also dynamically generate text, images, video, audio, or other advertisement items. For example, directions and maps from a location of the advertising presentation device to the advertiser's nearest location and/or relevant event times could be presented, as will be described, 0068, For example, the information advertising a dinner special as shown on visual output device 12 in FIG. 1 is clearly time-sensitive, and would be presented only at or around dinner time, 0070, For example, if car 5 were in a location in which it was known that a large population of French-speaking people reside or otherwise dwell, a text ad34 in storage device 30 that is in one language could, if necessary, be automatically processed by translator module 46 for conversion to French before being provided to video output device 12]); and 

However, Trest does not explicitly disclose, 
a referencer configured to refer to a corresponding relationship between a user of the vehicle or an operator of the vehicle and the first content during travel of the vehicle, 
wherein the content controller is configured to permit use of the first content on the basis of a reference result of the reference; and 
an updater, wherein the content controller is configured to permit use of the first content on the basis of a reference result of the referencer and transmit the first content or compartment information of the vehicle to an external terminal, 
the updater is configured to update a corresponding relationship between the first content and a user of the vehicle or an operator of the vehicle, 

Binion teaches (Abstract, determining, via the one or more processors and based on the stored vehicle data, a habit or preference of a driver of the vehicle, and causing an advertisement to be selected based on the determined habit or preference, 0055, For example, the advertisement may be played over internet radio, or emailed to the driver for viewing at a later time. As one specific example, an advertisement for "Restaurant A" may be selected based on data (e.g., data generated by GPS subsystem 48) suggesting that vehicle 12 has often parked at locations known to correspond to restaurants of the same type as Restaurant A. Other examples are discussed below in connection with FIG. 11. In an alternative embodiment, the insurer's computer system 16 itself includes an advertisement selection unit (not shown in FIG. 1) that selects an advertisement targeted to the driver of vehicle 12 based on the determined habit or preference (e.g., for selecting an advertisement for an insurance product or service). For example, an advertisement for a particular insurance service or product may be selected based on data (e.g., data generated by external sensors 30, 32, data generated by subsystems 40, 42, 44, and/or 46, and/or data received by vehicle 12 from external sources using V2X technology) suggesting that the driver of vehicle 12 is a particularly safe, or particularly unsafe, driver, 0122, As discussed above in connection with FIG. 1, in some embodiments, advertising is targeted to particular drivers based on the determined habits or preferences of those drivers. FIG. 11 is a flow diagram of an example method 480 of utilizing data indicative of location, route, and/or operation of a vehicle for targeted advertising purposes]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Trest’s method by including selecting an advertisement specifically targeted to the driver, as disclosed by Binion.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ behaviors/interaction to provide dynamic content and pricing in vehicles.

However, Trest and Binion do not explicitly disclose,   
wherein the content comprises first content and second content.
wherein the acquirer derives a degree of attention on the vehicle by a number of persons outside of the vehicle, and 
wherein, after the first content is displayed on the outside display, the display controller is configured to display the second content on the outside display when the degree of attention on the vehicle by the number of persons outside of the vehicle is determined to exceed a predetermined degree-of-attention value representative of the number of persons being at or greater than a predetermined number of persons.
James teaches ([0022, This can refer to displaying a first message and subsequently displaying a different message. In addition, this can refer to displaying a message with dynamic content, such as a video or animation, 0058, In some embodiments, transition conditions can be satisfied independent of the status, location, or speed of the FHV 102 or other vehicles where the dynamic display transitions from a first message to a second message sufficiently slowly to reduce a likelihood that other drivers allow themselves to be distracted by the changing display]).

James further teaches ([0007, FHVs can include dynamic display technology to display information which is time and/or location sensitive. It can be desirable to use the dynamic display technology to provide a variety of messages to a large number of people by displaying targeted or selected messages while the FHV is in use, 0040, In some embodiments, other sensors (e.g., photosensors, image sensors, audible sensors, thermal sensors, etc.) can send information to the vehicle data module 210 that indicate a presence, location, or quantity of other vehicles or persons near the FHV 1, 0055, Thus, message 'A' can be eligible for display if an appropriate combination of display parameters is satisfied. The display parameters 508 can include priorities associated with the messages 506, where a priority can be used to indicate to an operator of the FHV 102 an urgency or priority associated with a requested display change and/or it can be used to decide which message to display if more than one message is eligible for display. Some other examples of display parameters 508 include a duration of display (e.g., a total time a message should be displayed), a frequency of display (e.g., how often a message should be displayed), a probable number of viewers (e.g., predicted number of people who will see the message)]).

James further teaches providing display parameters to change display of message ([0022, This can refer to displaying a first message and subsequently displaying a different message. In addition, this can refer to displaying a message with dynamic content, such as a video or animation, 0059, Transition determination510 can use vehicle data 502 in combination with static data (e.g., maps, rules, regulations, laws, etc.) and/or dynamic data (e.g., sensor data related to surrounding vehicles or people) to determine if a message change is acceptable. For example, a message change may be acceptable where there is fewer than a threshold number of non-stationary vehicles within a buffer zone defined as a Zone having a radius extending from the display 104 to about 5 feet, about 10 feet, about 25 feet, about 50 feet, about 100 feet, or about 500 feet, wherein the radius is configured to reduce or eliminate a probability that other drivers allow themselves to be distracted by message changes and/or dynamic messages. The threshold number of non-stationary vehicles within the buffer Zone can be, for example and without limitation, 20 or fewer, 10 or fewer, 5 or fewer, 4 or fewer, 3 or fewer, 2 or fewer, 1 or fewer, or 0…., 0045, (e.g., a street with no other vehicles within sight of the FHV, or a street where a number of moving vehicles is less than a threshold number), stopping to drop off a customer, stopping to pick up a customer, off of a public right-of-way, out of sight of a public right-of-way, is located next to less than a threshold number of cars within a buffer zone, 0055, Thus, message 'A' can be eligible for display if an appropriate combination of display parameters is satisfied. The display parameters 508 can include priorities associated with the messages 506, where a priority can be used to indicate to an operator of the FHV 102 an urgency or priority associated with a requested display change and/or it can be used to decide which message to display if more than one message is eligible for display. Some other examples of display parameters 508 include a duration of display (e.g., a total time a message should be displayed), a frequency of display (e.g., how often a message should be displayed), a probable number of viewers (e.g., predicted number of people who will see the message), 0057, For example, based at least in part on the vehicle data 502, the display management system 200 can determine which messages 506 have display parameters that are satisfied. This subset of messages can then be used in transition determination 510. In some embodiments, determining which messages 506 have display parameters 508 that are satisfied can be performed during transition determination 510. For example, all message data 504 and vehicle data 502 can be used in transition determination 510 to select which message or messages 506 are eligible for display, 0060, As another example, a message change may be acceptable where the display 104 is located off of a public right-of-way or a threshold distance from a public right-of way. The threshold distance can be at least about 10 feet, at least about 25 feet, at least about 50 feet, at least about 100 feet, at least about 250 feet, or at least about 500 feet]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Trest’s and Binion’s method by including providing a variety of messages to a large number of people by displaying targeted or selected messages, as disclosed by James.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ behaviors/interaction to provide dynamic content and pricing in vehicles.


As per claim 12, Trest further discloses, 
wherein the acquirer is configured to acquire the first content being displayed on the outside display and the degree of attention on the vehicle ([0091, Vehicle speed context data is determined in order to select or generate audio/video advertising of different
lengths, so that if the vehicle is stopped in traffic, longer running audio/video advertising will be presented, and if the vehicle is moving rapidly, shorter-running audio/video advertising will be presented to give viewers the opportunity to see it in its entirety]), and the vehicle management system comprises an updater configured to update the corresponding relationship between the user of the vehicle or the operator of the vehicle and the first content ([0066, In another example, directions generated using location information from location device 22 to a second location could be added to an image file 34 of a map. In yet another example, a text weather forecast obtained from server 26 based on location context data could be displayed over a pre-defined background in the form of an image file 32, 0142, System 10 will typically automatically update itself from a central server (such as server 26) using, for example, a cell phone data link…..System 10 addresses this concern by only updating its advertisement items infrequently from the central server (for example, every 2 days), while at other times obtaining advertisement items transferred from other systems 10 that are in close proximity using high-bandwidth WiFi or some other technology, thereby reducing the load on the server and reducing cellphone usage charges, 0091, Vehicle speed context data is determined in order to select or generate audio/video advertising of different lengths, so that if the vehicle is stopped in traffic, longer running audio/video advertising will be presented, and if the vehicle is moving rapidly, shorter-running audio/video advertising will be presented to give viewers the opportunity to see it in its entirety, 0092, Viewer/listener response context data is used to select or generate audio/video advertising based on the responses of people who have viewed the static exterior vehicle advertising 100 and/or have seen/heard the audio/Video advertising for Voluntary use. In this case, the invention would basically function as an interactive terminal. For example, it could be used to conduct a survey such that viewers who see the advertising are instructed to call a number and use a touch-tone phone to enter their opinion, 0103, Person-based context data is used to select or generate advertising using identification device 20 to identify drivers and passengers of other vehicles, pedestrians, passers by, and other people. The audio/video advertising to present is then selected or generated based on the context data related to the identified person]).


As per claim 14, Trest further discloses, wherein the acquirer is configured to acquire information representing whether an automated driving controller of the vehicle is executing automated driving control and information on content display on the outside display of the vehicle, and 
the vehicle management system comprises an indicator configured to request change of travel states or routes for the automated driving controller on the basis of the first content acquired by the acquirer when the vehicle is executing the automated driving control.

Binion teaches (Fig. 11, [0013, FIG. 11 is a flow diagram of an example method of utilizing data indicative of location, route, and/or operation of a vehicle is used for targeted advertising purposes, 0023, In some embodiments, the braking subsystem 40, speed subsystem 42, steering subsystem 44, diagnostics subsystem 46, and/or a different subsystem not shown in FIG. 1 also generate(s) data indicating whether one or more automated driving systems are currently activated for vehicle 12. For example, the speed subsystem 42 may generate data indicating whether a conventional cruise control system is currently activated, and/or the braking subsystem 40 or steering subsystem 44 may generate data indicating whether assisted steering and/or assisted braking systems are currently activated. As other examples, a unit of onboard system 14 (e.g., diagnostics subsystem 46, or another unit not shown in FIG. 1) may generate data indicating whether vehicle 12 is in an automated transmission mode or a manual transmission mode, or whether the driving of vehicle 12 is currently subject to complete automated/machine control rather than manual (human) control,  0054, As another example, habit/preferences determination unit 86 may process any other data from vehicle 12, such as braking information from braking subsystem 40, velocity information speed subsystem 42, steering information from steering subsystem 44, automated versus human driving information from any of subsystems 40, 42, 44 and/or 46, and/or information obtained by vehicle 12 from external sources in order to determine other habits or preferences of the driver (e.g., habitual or preferred speeds relative to posted speed limits, tendency to drive in areas with dense concentrations of pedestrians and/or cyclists, or any other driving preferences or habits such as heavy use of the brake pedal, etc.), 0054, For example, habit/preferences determination unit 86 may process location data from GPS subsystem 48, sensor data from external sensor 30 and/or 32, and/or external source information in order to learn specific locations, or types of locations, frequently visited by the driver of vehicle 12 (e.g., stores, restaurants, etc.), and/or routes (e.g., to or from work) frequently taken by the driver, 0055, Once habit/preferences determination unit 86 determines a driver habit or preference, habit/preferences determination unit 86 may send data representing the habit or preference to another unit or entity, such as a computer system at a vendor or advertising agency, where an advertisement specifically targeted to the driver of vehicle 12 may be selected for delivery to the driver, 0057, FIG. 11 relates to the determination of driver habits or preferences and advertisement selection based on external sensor data and/or operational data of a vehicle, 0061, In other embodiments, the indicators 170 include additional operational parameters not shown in FIG. 3 (e.g., an indicator of whether a fully automated driving system is activated for vehicle 12, etc.), omit some of the operational parameters that are shown in FIG. 3, and/or are displayed in a different manner than shown in FIG. 3 (e.g., on a different display window entirely, or superimposed on vehicle model 152, etc.). The indicators 170 are generally time-aligned with the animation provided by virtual model 150, so that a person viewing the animated re-creation can determine how the various operational parameters relate, in time, to the changing positions of the vehicles 12 and 104A-104C, and to the changing states of the traffic lights 112A, 112B, etc., 0128, As yet another example, it may be known that drivers who have a particular driving style (e.g., heavy brake usage, frequently driving at a relatively high or low speed, etc.) tend to be more or less receptive to certain advertising styles. In this latter case, a single advertisement may be selected from a plurality of advertisements that are all directed to the same product or service]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Trest’s method by including selecting an advertisement specifically targeted to the driver, as disclosed by Binion.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ behaviors/interaction to provide dynamic content and pricing in vehicles.



As per claim 15, Trest further discloses,
wherein the indicator further requests change of the travel states or routes depending on the environment information of the vehicle acquired by the acquirer ([0032, Data analysis unit 54 may detect the accident or other event by processing the sensor and/or subsystem data. In one embodiment, for example, data analysis unit 54 detects an accident by processing data from speed subsystem 42 to identify a very sudden change in velocity of vehicle 12, and/or by implementing image/video processing of data from external sensors 30, 32 to identify a collision with another vehicle or object, etc,, 0061,   In other embodiments, the indicators 170 include additional operational parameters not shown in FIG. 3 (e.g., an indicator of whether a fully automated driving system is activated for vehicle 12, etc.), omit some of the operational parameters that are shown in FIG. 3, and/or are displayed in a different manner than shown in FIG. 3 (e.g., on a different display window entirely, or superimposed on vehicle model 152, etc.). The indicators 170 are generally time-aligned with the animation provided by virtual model 150, so that a person viewing the animated re-creation can determine how the various operational parameters relate, in time, to the changing positions of the vehicles 12 and 104A-104C, and to the changing states of the traffic lights 112A, 112B, etc.)].


As per claim 16, Trest further discloses,
wherein the referencer refers to the corresponding relationship between the first content and the user of the vehicle or between the operator of the vehicle and the first content depending on a state of an occupant of the vehicle acquired by the acquirer ([0101, 0101 d) Driver identification. Identification device 20 is used to identify the driver and/or passengers (if any) of the vehicle. This information can be used to personalize audio/video advertising, 0103, Person-based context data is used to select or generate advertising using identification device 20 to identify drivers and passengers of other vehicles, pedestrians, passers by, and other people. The audio/video advertising to present is then selected or generated based on the context data related to the identified person]).


As per claim 17, Trest further discloses,
wherein the acquirer is configured to acquire a line of sight of a person around the vehicle associated with the first content being displayed on the outside display and a position at which the first content is displayed on the outside display as environment information of the vehicle ([0103 Person-based context data is used to select or generate advertising using identification device 20 to identify drivers and passengers of other vehicles, pedestrians, passers by, and other people,  0105 System 10 may be used to output information or other content that can be used to attract observers of advertising. For example, a news ticker displaying sports scores, stock information, breaking news, or other information obtained from storage device 30 and/or from a network via communications link 24 can be overlayed (by video effects unit 38) over audio/video advertising items being presented by Video output device 12. As another example, an interesting video clip could be presented in a corner of video output device 12 along with the audio/video advertising. As another example, presentation of audio/video advertising can be interspersed with weather reports. Such extra content would be provided to attract observers and keep their attention, thereby increasing exposure of the audio/video advertising, 0106. In order to provide advertisers with valuable information related to the travel of car 5 presenting their advertising and therefore exposure of the advertising, periodically (for example, every 15 seconds), location information of the car 5 is obtained from location device 22. The location information thus obtained, along with the dates and times at which the information was gathered (obtained from date/time unit 42), the speed of car 5, a unique code identifying car 5. information related to the presentation of the audio/video advertising (as examples, the number of times each audio/video advertisement item is output, the location of car 5 and time of day and date when each audio/video advertisement item is presented, etc.)), and 

However, Trest does not explicitly disclose, 
the vehicle management system comprises an updater configured to update a corresponding relationship between a user of the vehicle or an operator of the vehicle and the first content on the basis of the acquired environment information.

Binion teaches (Abstract, determining, via the one or more processors and based on the stored vehicle data, a habit or preference of a driver of the vehicle, and causing an advertisement to be selected based on the determined habit or preference, 0055, For example, the advertisement may be played over internet radio, or emailed to the driver for viewing at a later time. As one specific example, an advertisement for "Restaurant A" may be selected based on data (e.g., data generated by GPS subsystem 48) suggesting that vehicle 12 has often parked at locations known to correspond to restaurants of the same type as Restaurant A. Other examples are discussed below in connection with FIG. 11. In an alternative embodiment, the insurer's computer system 16 itself includes an advertisement selection unit (not shown in FIG. 1) that selects an advertisement targeted to the driver of vehicle 12 based on the determined habit or preference (e.g., for selecting an advertisement for an insurance product or service). For example, an advertisement for a particular insurance service or product may be selected based on data (e.g., data generated by external sensors 30, 32, data generated by subsystems 40, 42, 44, and/or 46, and/or data received by vehicle 12 from external sources using V2X technology) suggesting that the driver of vehicle 12 is a particularly safe, or particularly unsafe, driver, 0122, As discussed above in connection with FIG. 1, in some embodiments, advertising is targeted to particular drivers based on the determined habits or preferences of those drivers. FIG. 11 is a flow diagram of an example method 480 of utilizing data indicative of location, route, and/or operation of a vehicle for targeted advertising purposes]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Trest’s method by including selecting an advertisement specifically targeted to the driver, as disclosed by Binion.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ behaviors/interaction to provide dynamic content and pricing in vehicles.


As per claim 18, Trest further discloses, further comprising: 
a communicator configured to perform communication with a content providing server ([0141, Furthermore, when two or more systems 10 are in close proximity, they may communicate to co-ordinate advertising and/or transfer advertisement items, travel data, and other information amongst themselves, 0070, For example, if car 5 were in a location in which it was known that a large population of French-speaking people reside or otherwise dwell, a text ad34 in storage device 30 that is in one language could, if necessary, be automatically processed by translator module 46 for conversion to French before being provided to video output device 12, 0056 Communications link 24 enables provision of updates to stored audio/video advertisement items 32 or 34, and/or configuration data 36, stored in storage device 30. Communications link 24 may be a cellular link, a radio, a satellite link, a wireless network (linked to fixed or mobile stations or otherwise implemented by some other means), or Some other type of communications device]); 
a requester configured to cause the communicator to transmit a content request for requesting the first content to the content providing server ([0056, Communications link 24 enables provision of updates to stored audio/video advertisement items 32 or 34, and/or configuration data 36, stored in storage device 30. Communications link 24 may be a cellular link, a radio, a satellite link, a wireless network (linked to fixed or mobile stations or otherwise implemented by some other means), 0066, For example, the processor of controller 16 could instruct video effects unit 38 to overlay a movie trailer advertisement item in the form of a video image file 32 retrieved by controller 16 from storage device 30 with a retrieved text ad 34 of related movie times. In another example, directions generated using location information from location device 22 to a second location could be added to an image file 34 of a map. In yet another example, a text weather forecast obtained from server 26 based on location context data could be displayed over a pre-defined background in the form of an image file 32,  0070, For example, if car 5 were in a location in which it was known that a large population of French-speaking people reside or otherwise dwell, a text ad34 in storage device 30 that is in one language could, if necessary, be automatically processed by translator module 46 for conversion to French before being provided to video output device 12]); and 

However, Trest does not explicitly disclose, 
an updater configured to update a corresponding relationship between the first content acquired from the content providing server and the user of the vehicle or the operator of the vehicle during the travel of the vehicle according to a request from the requester.

Binion teaches (Abstract, determining, via the one or more processors and based on the stored vehicle data, a habit or preference of a driver of the vehicle, and causing an advertisement to be selected based on the determined habit or preference, 0055, For example, the advertisement may be played over internet radio, or emailed to the driver for viewing at a later time. As one specific example, an advertisement for "Restaurant A" may be selected based on data (e.g., data generated by GPS subsystem 48) suggesting that vehicle 12 has often parked at locations known to correspond to restaurants of the same type as Restaurant A. Other examples are discussed below in connection with FIG. 11. In an alternative embodiment, the insurer's computer system 16 itself includes an advertisement selection unit (not shown in FIG. 1) that selects an advertisement targeted to the driver of vehicle 12 based on the determined habit or preference (e.g., for selecting an advertisement for an insurance product or service). For example, an advertisement for a particular insurance service or product may be selected based on data (e.g., data generated by external sensors 30, 32, data generated by subsystems 40, 42, 44, and/or 46, and/or data received by vehicle 12 from external sources using V2X technology) suggesting that the driver of vehicle 12 is a particularly safe, or particularly unsafe, driver, 0122, As discussed above in connection with FIG. 1, in some embodiments, advertising is targeted to particular drivers based on the determined habits or preferences of those drivers. FIG. 11 is a flow diagram of an example method 480 of utilizing data indicative of location, route, and/or operation of a vehicle for targeted advertising purposes]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Trest’s method by including selecting an advertisement specifically targeted to the driver, as disclosed by Binion.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ behaviors/interaction to provide dynamic content and pricing in vehicles.


Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected based claim.  However, this claim would be allowable if rewritten rewritten in independent form including all of the limitations of the rejected base claim (independent claim 1, 9, 11), and any intervening claims

Claim 1-7, 9, 11-18 would be allowable if independent claim 1, 9, 11 incorporate claimed element from dependent claim 2 respectively, are rewritten or amended to overcome the rejection(s) under 35 U.S.C. 103, set forth in this Office Action.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with, and pending remedy to outstanding issues cited above. See 37 CFR 1.111(b) and MPEP § 707.07(a).


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Blatchley et al. (US 2009/0025022, suggests automatically adjusting a viewing angle of a display is provided. The method includes determining a location of one or more viewers and adjusting the display based on an average viewing location of the one or more viewers.
Berquist (US Patent 7154383, disclosed a vehicle mountable mobile advertising system for displaying a plurality of advertising messages. The advertising system is protected from inclement weather by a protective enclosure. The protective enclosure is provided with at least one message viewing window. The advertising display is adapted to change a displayed message based upon detected motion of the vehicle),
Butts et al. (US 2015/0220991, displaying digital content on a transparent display proximate to a window of a display vehicle),
Moon (US Patent Pat. No. 6,545,596) discloses an advertising system including a mobile apparatus that determines location information and presents an advertisement based on the location information.
Cohen (US Patent 6060993), discloses a mobile display system that comprises one or more vehicles, e.g. taxis, buses, tractor-trailers, etc., equipped with externally viewable display panels and an on-board controller. The controller determines the vehicle location and drives the display to generate a publicly viewable message selected for viewing within Such location.
Cohen (US Patent 6,236,330), discloses a mobile display system that comprises one or more movable billboard displays, equipped with externally viewable display panels and a controller. The display is moved from location zone to location zone by a transporter which may comprise a person or a vehicle. The controller ascertains the display location and drives the display to generate a publicly viewable message selected for viewing within such location zone.
Froeberg (US Patent 6898517), discloses, discloses a method and system for dynamically targeting content (e.g., advertising) displayed by a moving vehicle according to the location and direction of travel of the vehicle. Multiple items of content are loaded onto the vehicle and updated at periodic intervals. Position information (such as Global Positioning System information) is used to determine the location and direction of travel of the vehicle.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  Fax is 571-270-6489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN M LI/Primary Examiner, Art Unit 3681